DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 1 and 6 are objected to because:
Claim 1, line 9, “the other end” lacks antecedent basis.
Claim 1, line 11, “the direction” lacks antecedent basis.
Claim 1, line 12, “the other end” lacks antecedent basis.
Claim 1, line 14, “the first ends” lacks antecedent basis.
Claim 1, line 15, “the second end” lacks antecedent basis.
Claim 1, lines 15-16, “the second end” lacks antecedent basis.
Claim 6, line 2, “the contact springs” lacks antecedent basis.
Claim 6, line 3, “the depending side walls” lacks antecedent basis.
Appropriate correction is required.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art fails to teach or show, alone or in combination, the claimed operating mechanism for opening and closing at least two contacts simultaneously, comprising a base frame, a bridge body having an elongate contact surface with a length and a width, where the elongate contact surface is configured to extend in a length direction over and be in contact with operating rods of the at least two contacts; a first reaction arm extending substantially parallel to the length of the elongate contact surface, where the first reaction arm is hinging with one end to the base frame and with the other end to the bridge body; a second reaction arm extending parallel to the first reaction arm and at a distance of the first reaction arm in the direction perpendicular to the elongate contact surface, where the second reaction arm is hinging with one end to the base frame and with the other end to the bridge body; a rod mechanism of two links, where the first ends of the two links are hinging with each other, where the second end of one link is hinging with the base frame and the second end of the other link is hinging with the bridging body, where hinging axes of the rod mechanism are parallel to the width of the elongate contact surface; and a cam arranged on a shaft, where the shaft is arranged adjacent to the rod mechanism, wherein the shaft extends parallel to the hinging axes of the rod mechanism, and where the cam is in operating contact with the hinging axis of the first ends of the two links.
The prior art, either alone or in combination cannot reasonably be construed as adequately teaching the above limitations in combination with the remaining claim elements. Specifically, none of the prior art adequately teaches or suggests the specific arrangement of  the elongate contact surface, first and second reaction arms and rod mechanism of two links.
However, the prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Dixit et al, Chen et al, Yang et al, Yamamoto et al, Bould and Baskerville et al are examples of operating mechanisms configured similar to the present invention.
Conclusion
This application is in condition for allowance except for the following formal matters, discussed above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833